                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH


    BIG SQUID, INC.,
                                                         MEMORANDUM DECISION AND
               Plaintiff and Counterclaim                        ORDER
               Defendant,
                                                                 Case No. 2:19-cv-193
         v.
                                                             Chief Judge Robert J. Shelby
    DOMO, INC.,
                                                           Magistrate Judge Evelyn J. Furse
               Defendant and Counterclaimant.



              This case stems from a business relationship between two software companies.

Beginning in 2015, Plaintiff Big Squid, Inc. and Defendant Domo, Inc. entered into contracts to

sell software and software implementation services. The parties’ relationship soured, and Big

Squid filed suit in the Third District Court for the State of Utah.1 Domo counterclaimed, and

removed to this court.2 The court now takes up Domo’s Motion to Stay Big Squid’s

DAPPA-Related Claims and Compel Arbitration,3 Domo’s Motion to Dismiss,4 and Big Squid’s

Motion to Dismiss.5 For the reasons stated, Domo’s Motion to Compel Arbitration is DENIED,

Domo’s Motion to Dismiss is GRANTED IN PART, and Big Squid’s Motion to Dismiss is

DENIED.




1
    Dkt. 2, Ex. B (Complaint).
2
    See Dkts. 2, 6.
3
    Dkt. 8.
4
    Dkt. 7.
5
    Dkt. 11.

                                                     1
                                                 BACKGROUND
            Domo and Big Squid are software companies with symbiotic capabilities. Domo sells

software that often requires professional implementation services, which Big Squid offers.

Beginning in 2015, Domo and Big Squid worked together productively for more than three

years.6 During that time, three contracts governed the parties’ relationship: the Master Service

Provider Agreement (MSPA), the Domo App Publisher Program Agreement (DAPPA), and the

Master Resale and Referral Agreement (MRRA).7

            In April of 2015, Domo and Big Squid entered into the MSPA.8 Under the MSPA, Big

Squid offered professional software implementation services to Domo’s existing customers.9

Among other rights and obligations, the terms of the MSPA govern compensation;10 auditing

rights;11 restrictions on competition between the parties;12 the governing law; 13 and the use and

exchange of confidential information,14 intellectual property,15 and “Deliverables.”16




6
    Dkt. 2, Ex. B (Complaint) ¶ 1; Dkt. 6 (Answer) ¶ 1.
7
 Dkt. 2, Ex. B (Complaint) ¶ 3; Dkt. 6 (Answer) ¶ 3. See also Dkt. 6, Ex. A (the MSPA), Ex. B (the DAPPA), and
Ex. C (the MRRA). Domo executed these contracts with Cephalopod Media, LLC. Neither party disputes that Big
Squid, formerly known as Cephalopod Media, LLC, is bound by these contracts.
8
    Dkt. 6, Ex. A § 2.1.
9
    Id.
10
     Id. § 5.
11
     Id. § 5.5.
12
     Id. § 6.3.
13
  Id. § 11.4 (“This Agreement shall be governed by and construed in accordance with the laws of the State of
Utah”).
14
     Id. § 6.
15
     Id. § 7.
16
     Id. § 7.1.2.

                                                          2
            In early 2016, the parties expanded their contractual relationship by executing the

DAPPA.17 Under the DAPPA, Domo gave Big Squid access to the Domo Appstore, which Big

Squid could use to sell software to Domo’s network of clients.18 Like the MSPA, the terms of

the DAPPA govern compensation;19 restrictions on competition between the parties;20 the

governing law;21 and the use and exchange of confidential information and intellectual

property.22 The DAPPA also contains an arbitration provision. The arbitration provision

provides that “any action arising out of or in connection with this DAPPA or the breach,

termination, enforcement, interpretation or validity thereof, will be determined by binding

arbitration in Salt Lake County, Utah, U.S.A. by one arbitrator.”23

            In July of 2016, the parties expanded their relationship once again by executing another

agreement, the MRRA.24 The MRRA augmented the scope of professional services Big Squid

could offer under the MSPA by authorizing Big Squid to “resell the Domo Service and related

Domo Professional Services and offerings to [clients recruited by Big Squid], refer potential

[clients] to Domo, or provide Professional Services to Domo Subscribers as a Domo

subcontractor.”25 Like the MSPA and portions of the DAPPA, the MRRA governs




17
     Dkt. 6, Ex. B. The DAPPA was executed on January 31, 2016.
18
     Id.
19
     Id. § 2.
20
     Id. § 9.
21
  Id. § 16.7 (“This DAPPA will be interpreted, construed, and enforced in all respects in accordance with the local
laws of the State of Utah”).
22
     Id. §§ 9.2, 13.
23
     Id. § 16.8.
24
     Dkt. 6, Ex. C.
25
     Id. at 1.

                                                          3
compensation;26 auditing rights;27 the governing law; 28 and the use and exchange of confidential

information,29 intellectual property,30 and “Deliverables.”31 The MRRA omits the arbitration

provision earlier negotiated and included in the DAPPA.32

            After nearly three years of productive collaboration, the parties’ relationship began to

suffer. On January 30, 2019, Big Squid filed suit in the Third District Court for the State of

Utah.33 Big Squid brought five state law claims against Domo: (1) Breach of Contract, (2)

Breach of the Implied Covenant of Good Faith and Fair Dealing, (3) Tortious Interference with

Economic Relations, (4) Unfair Competition, and (5) Declaratory Judgment.34 Domo timely

removed, and the case was assigned to Judge Bruce S. Jenkins.35 Big Squid subsequently moved

to remand the suit to state court.36 Concluding Big Squid’s Complaint asserted “claims sounding

on contract, not a claim of copyright infringement or any other cause of action presenting a

federal question,” Judge Jenkins remanded the suit to Utah state court on March 18, 2019.37

            Later that day, Domo filed its Answer and Counterclaim in state court.38 Domo’s

Counterclaim asserts twelve causes of action, including: Copyright Infringement, Federal


26
     Id. § 7.
27
     Id. § 6.
28
     Id. § 14.3 (“This Agreement is governed by Utah law”).
29
     Id. §§ 1, 8.
30
     Id. §§ 1, 2.3, 9.
31
     Id. § 9.
32
     See id. § 14.3.
33
     Dkt. 2, Ex. B (Complaint).
34
     Id. ¶¶ 73–110.
35
     See Case No. 2:19-cv-114, Dkts. 3, 15.
36
     See Case No. 2:19-cv-114, Dkt. 18.
37
     See Case No. 2:19-cv-114, Dkt. 33 ¶¶ 9–10.
38
     Dkt. 2 ¶ 7.

                                                          4
Misappropriation of Trade Secrets, State Misappropriation of Trade Secrets, Conversion,

Intentional Interference with Economic Relations, and Injunctive Relief.39 Domo also filed a

“Notice of Removal.”40 Big Squid did not move to remand, and because Domo asserts a claim

for copyright infringement, this court is satisfied that removal is proper under

28 U.S.C. § 1454(a).41

               Domo now moves to stay Big Squid’s DAPPA-related claims and compel arbitration.42

Domo also moves to dismiss Big Squid’s claims.43 Big Squid moves to dismiss all but Domo’s

contract claims.44 Before the court heard oral argument on the parties’ Motions, it invited the

parties to submit additional briefing on “the meaning and scope of the word ‘action’ in the

[DAPPA’s] arbitration provision.”45 Both parties submitted supplemental briefing,46 and the

court received oral argument on July 11, 2019.47 The court now takes up Domo’s Motion to

Compel Arbitration before turning to the parties’ Motions to Dismiss.




39
     Dkt. 6 ¶¶ 78–193.
40
     See id.
41
  See 28 U.S.C. § 1454(a) (permitting removal of civil actions “in which any party asserts a claim for relief arising
under any Act of Congress relating to . . . copyrights.”). See also Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct.
1743, 1749 (2019) (“And §§ 1454(a) and (b) allow ‘any party’ to remove ‘[a] civil action in which any party asserts
a claim for relief arising under any Act of Congress relating to patents, plant variety protection, or copyrights.’”).
42
     Dkt. 8.
43
  Dkt. 7. Domo’s Motion to Dismiss “addresses claims pertaining to the DAPPA . . . to the extent the Court does
not Grant Domo’s motion to stay them.” Id. at 4 n.2.
44
   Dkt. 11. Big Squid’s Motion to Dismiss “seeks dismissal of Domo’s federal statutory tort claims, its state
statutory tort claim, its state common-law tort claims, and its injunctive-relief ‘claim.’” Id. at 2.
45
     Dkt. 68.
46
     Dkts. 69, 70.
47
     Dkt. 71.

                                                          5
                                                       DISCUSSION
       I.       The Motion to Compel Arbitration

                a. Legal Standard
            Under the Federal Arbitration Act, contractual agreements to arbitrate disputes “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.”48 The FAA permits a party to an arbitration agreement to “apply to a

federal court for a stay” while arbitration proceeds,49 and it also permits a party to “petition a

federal court for an order directing” arbitration to proceed consistent with the terms of the

arbitration agreement.50

            Because arbitration “is strictly a matter of consent[,] [it] is a way to resolve those

disputes––but only those disputes––that the parties have agreed to submit to arbitration.”51

“[W]hether parties have agreed to submit a particular dispute to arbitration is typically an issue

for judicial determination.”52 To satisfy itself that parties have agreed to arbitrate particular

disputes, “the court must resolve any issue that calls into question the formation or applicability

of the specific arbitration clause that a party seeks to have the court enforce.”53 “Where a party

contests either or both matters, the court must resolve the disagreement.”54



48
  9 U.S.C. § 2; Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67–68 (2010) (explaining arbitration agreements “may
be invalidated by generally applicable contract defenses, such as fraud, duress, or unconscionability.”) (citation
omitted).
49
     Rent-A-Ctr., 561 U.S. at 68 (quoting 9 U.S.C. § 3).
50
     Id. (quoting 9 U.S.C. § 4).
51
  Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 299 (2010) (internal citations and quotations omitted)
(emphasis in original).
52
     Id. at 296 (quotations, brackets, and citations omitted).
53
     Id. at 297 (citation omitted) (emphasis added).
54
  Id. at 299–301 (explaining “except where the parties clearly and unmistakably provide otherwise, it is the court’s
duty to interpret the agreement and to determine whether the parties intended to arbitrate grievances concerning a
particular matter.”) (internal citations and quotations omitted).

                                                                 6
           A party can contest the formation of the arbitration agreement by challenging “the

validity of the agreement to arbitrate.”55 Alternatively, a party can contest the applicability of the

arbitration agreement to particular disputes by challenging the scope of the arbitration

provision.56 When “parties concede that they have agreed to arbitrate some matters pursuant to

an arbitration clause,” but challenge the scope of the arbitration clause, they must overcome a

presumption of arbitrability.57 Under the FAA, “any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration.”58

           “To determine whether a particular dispute falls within the scope of an agreement’s

arbitration clause, a court should undertake a three-part inquiry.”59 First, the court must

determine whether the arbitration clause is broad or narrow.60 If the clause is narrow, “the court

must determine whether the dispute is over an issue that is on its face within the purview of the

clause, or over a collateral issue that is somehow connected to the main agreement that contains

the arbitration clause.”61 If the clause is broad, the presumption of arbitrability commands

arbitration of collateral matters when the claim at issue implicates “contract construction or the

parties’ rights and obligations under it.”62 “This presumption may be overcome only if ‘it may




55
     Rent-A-Ctr., 561 U.S. at 70 (citation omitted).
56
     Belnap v. Iasis Healthcare, 844 F.3d 1272, 1280–81 (10th Cir. 2017).
57
     Granite Rock Co., 561 U.S. at 298 (citations omitted) (emphasis in original).
58
     Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983) (citation omitted).
59
  Cummings v. FedEx Ground Package Sys., Inc., 404 F.3d 1258, 1261 (10th Cir. 2005) (citing Louis Dreyfus
Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir. 2001)).
60
     Id.
61
  Id. (explaining “[w]here the arbitration clause is narrow, a collateral matter will generally be ruled beyond its
purview”).
62
     Id.

                                                            7
be said with positive assurance that the arbitration clause is not susceptible of an interpretation

that covers the asserted dispute.’”63

                b. Domo’s Motion to Compel Arbitration is DENIED.
            Domo moves to compel arbitration on Big Squid’s DAPPA-related claims.64 Domo

argues the court must compel arbitration on portions of every Big Squid claim because all of Big

Squid’s claims “specifically allege facts that arise under the DAPPA.”65 In opposition, Big

Squid contends it is too early for the court to “meaningfully disentangle” its DAPPA-related

claims from others.66 Big Squid also argues that splitting its claims between this court and

arbitration would undermine the purpose of arbitration.67

            The parties do not dispute the formation or validity of the DAPPA.68 Nor do they dispute

that the DAPPA “will be interpreted, construed, and enforced in all respects in accordance with

the local laws of the State of Utah.”69 Instead, they dispute the scope of the DAPPA’s arbitration

provision, which provides:

                     Except for the right of either party to apply to a court of competent
                     jurisdiction for a temporary restraining order, a preliminary injunction, or
                     other equitable relief to preserve the status quo or prevent irreparable harm,
                     any action arising out of or in connection with this DAPPA or the breach,
                     termination, enforcement, interpretation or validity thereof, will be

63
   ARW Expl. Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995) (citing AT & T Techs., Inc. v. Commc’ns Workers
of Am., 475 U.S. 643, 650 (1986)).
64
     Dkt. 8.
65
  Id. at 7, 9 (“All of Big Squid’s claims for relief directly relate to the exact circumstances that the parties agreed to
arbitrate––breach of duties in the DAPPA and enforcement of its various provisions.”).

66
     Dkt. 21 at 6.
67
     Id.
68
  Big Squid observes the DAPPA “may” be unenforceable for various reasons in its Opposition to Domo’s Motion
to Compel Arbitration. Dkt. 21 at 7. These observations are unsupported by any legal authority. See id.
Accordingly, the court does not construe these observations as arguments challenging the formation and validity of
the DAPPA.
69
     Dkt. 6, Ex. B § 16.7.

                                                            8
                    determined by binding arbitration in Salt Lake County, Utah, U.S.A. by one
                    arbitrator.70
Nothing in this arbitration provision provides “clear and unmistakable evidence” the parties

intended to arbitrate the applicability of the arbitration provision.71 Accordingly, this court

will determine the applicability of the DAPPA’s arbitration provision.

           First, this arbitration provision is broad in scope. The provision covers “any action

arising out of or in connection with th[e] DAPPA.”72 Courts consistently conclude this

language confers a broad scope of arbitration.73 The FAA’s presumption of arbitrability

“applies with even greater force when such a broad arbitration clause is at issue.”74

           Second, the court must determine which of Big Squid’s claims fall within the scope

of this broad arbitration provision. Utah contract law governs this inquiry because the

DAPPA must be “interpreted, construed, and enforced . . . in accordance with the local laws

of the State of Utah.”75 When interpreting contracts under Utah law, the court seeks to

understand the intentions of the contracting parties.76 The court begins this analysis by




70
     Dkt. 6, Ex. B § 16.8 (emphasis added).
71
  Belnap, 844 F.3d at 1280–81 (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)) (brackets
omitted).
72
     Dkt. 6, Ex. B § 16.8.
73
  See In re Cox Enterprises, Inc. Set-top Cable Television Box Antitrust Litig., 835 F.3d 1195, 1202 (10th Cir. 2016)
(concluding an arbitration provision was broad because it covered “disputes that ‘arise out of or in any way relate to’
any Cox goods or services.”) (emphasis in original); EEC, Inc. v. Baker Hughes Oilfield Operations, Inc., 460 F.
App’x 731, 733–34 (10th Cir. 2012) (concluding the phrase “arising out of or in connection with” provided for a
broad scope of arbitration); Williams v. Imhoff, 203 F.3d 758, 765–66 (10th Cir. 2000) (concluding the phrase
“‘arising out of’ . . . must be broadly construed to mean ‘originating from,’ ‘growing out of,’ or ‘flowing from.’”);
P & P Indus., Inc. v. Sutter Corp., 179 F.3d 861, 871 (10th Cir. 1999) (concluding the phrase “arising out of or
relating to” provided for a broad scope of arbitration).
74
     P & P Indus., 179 F.3d at 871 (citation omitted).
75
     Dkt. 6, Ex. B § 16.7.
76
  State v. Bruun, 2017 UT App 182, ¶ 24, 405 P.3d 905 (citing WebBank v. American Gen. Annuity Service Corp.,
2002 UT 88, ¶ 17, 54 P.3d 1139).

                                                          9
evaluating whether a writing is ambiguous.77 During this threshold inquiry, the court looks

for facial and latent ambiguities in contract language.78 If the court determines “the

language within the four corners of the contract is unambiguous . . . the contract may be

interpreted as a matter of law.”79

           The broad arbitration provision at issue here requires the court to compel arbitration

of “any action arising out of or in connection with th[e] DAPPA.”80 Although neither party

addressed the meaning of the phrase “any action” before the court invited them to address

this issue in supplemental briefing,81 the plain language of that phrase appears to require

the court to compel arbitration of the entire action. The parties’ supplemental briefing fails

to persuade the court otherwise, and the court detects no facial or latent ambiguities that

prevent it from interpreting the provision as a matter of law.82

           “The Federal Arbitration Act requires courts to enforce covered arbitration

agreements according to their terms.”83 Among other definitions, Black’s Law Dictionary

defines “Action” as “[a] civil or criminal judicial proceeding.”84 Consistent with this

definition, Utah courts have interpreted the phrase “any action” in contracts to mean a civil

proceeding.85 If this action arises out of or in connection with the DAPPA, the plain


77
  Whitehouse v. Whitehouse, 790 P.2d 57, 60 (Utah Ct. App. 1990) (citations omitted); Dixon v. Pro Image Inc.,
1999 UT 89, ¶ 14, 987 P.2d 48.
78
     See Mind & Motion Utah Investments, LLC v. Celtic Bank Corp., 2016 UT 6, ¶¶ 24, 38–42, 367 P.3d 994.
79
     Bruun, 2017 UT App 182, ¶ 24.
80
     Dkt. 6, Ex. B § 16.7 (emphasis added).
81
     Dkt. 68.
82
     See Dkts. 69–70.
83
     Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019).
84
     ACTION, Black's Law Dictionary (11th ed. 2019) (emphasis added).
85
  Bearden v. Wardley Corp., 2003 UT App 171, ¶ 17, 72 P.3d 144 (“The listing contract signed by the parties entitles
the prevailing party to an award of attorney fees and costs ‘[i]n any action, proceeding or arbitration arising out of’

                                                           10
language of the arbitration provision requires this court to compel arbitration of the entire

action.86

           An analysis of each claim asserted by the parties demonstrates this action arises out

of and in connection with the DAPPA. For example, every one of Big Squid’s claims is

based on Domo’s alleged breach of the DAPPA.87 Likewise, every one of Domo’s

counterclaims is based on either Big Squid’s alleged breach of the DAPPA,88 or Big

Squid’s copying,89 misappropriation,90 or theft of information defined in and likely

obtained through the DAPPA.91 Mindful that the FAA’s presumption of arbitrability

“applies with even greater force when” parties use a broad arbitration provision,92 this court

concludes this action arises out of and in connection with the DAPPA. If either party




that contract, and we award Bearden attorney fees and costs on this basis.”); Scott v. Majors, 1999 UT App 139,
¶ 34, 980 P.2d 214 (“Here, the REPC provided that ‘[i]n any action arising out of this contract, the prevailing party
shall be entitled to costs and reasonable attorney fees.’ We hold that this language includes actions taken by Scott in
the bankruptcy court to preserve his rights under the specific performance judgment in Utah.”); R & R Energies v.
Mother Earth Indus., Inc., 936 P.2d 1068, 1080 (Utah 1997) (“The settlement agreement stated, ‘Should a party to
this Agreement bring suit for a breach of this Agreement, the prevailing party in such suit may be awarded costs and
attorney fees incurred in the prosecution or defense of the action.’ Thus the trial court was simply enforcing the will
of the parties, as expressed in the settlement agreement, when it awarded attorney fees to MEI, the prevailing
party.”); PDQ Lube Ctr., Inc. v. Huber, 949 P.2d 792, 799–800 (Utah Ct. App. 1997) (“PDQ has requested an award
of costs and attorney fees on this appeal based on the real estate purchase contract provision, which provided: ‘In
any action arising out of this Contract, the prevailing party shall be entitled to costs and reasonable attorney[ ] fees.’
PDQ has prevailed on this appeal and is therefore entitled to an award of costs and reasonable attorney fees.”).
86
  Cf. Seminole Cty. Tax Collector v. Domo, Inc., No. 618CV1933ORL40DCI, 2019 WL 1772108, at *1 (M.D. Fla.
Apr. 23, 2019) (interpreting the language “any action” in Domo’s arbitration provision, and compelling arbitration
of the entire suit).
87
     Dkt. 2, Ex. B (Complaint) ¶¶ 74–77, 86, 92, 99, 108.
88
     Dkt. 6 (Counterclaim) ¶¶ 140–53, 179–80.
89
     Id. ¶¶ 79–80.
90
     Id. ¶¶ 86–125, 179–80.
91
     Id. ¶¶ 129, 136–37, 143, 151–52, 157, 164–65, 169–73, 179–80, 188.
92
     P & P Indus., 179 F.3d at 871 (citation omitted).

                                                            11
invokes it, the arbitration clause mandates the court compel arbitration of this entire

lawsuit.

            In response to the court’s “Notice to the Parties” concerning the meaning of the phrase

“any action,”93 Big Squid conceded it had waived its DAPPA arbitration rights.94 Domo

conditionally waived its arbitration rights, stating “should this Court interpret the DAPPA to

require arbitration as to all of the disputes now before the Court, Domo hereby waives its rights

to arbitration of any of the claims, and concurrently withdraws its motion to compel

arbitration.”95 Parties may waive contract rights under Utah law, and Domo’s conditional waiver

constitutes “an intentional relinquishment of a known right.”96 Domo’s Motion to Compel

Arbitration is accordingly DENIED.97




93
     Dkt. 68.
94
     Dkt. 69 at 2.
95
     Dkt. 70 at 7.
96
  Mounteer Enterprises, Inc. v. Homeowners Ass'n for the Colony at White Pine Canyon, 2018 UT 23, ¶ 17, 422
P.3d 809 (citation omitted); In re Discipline of Alex, 2004 UT 81, ¶ 21, 99 P.3d 865 (“A waiver is the intentional
relinquishment of a known right. To constitute waiver, there must be an existing right, benefit or advantage, a
knowledge of its existence, and an intention to relinquish it. Although a waiver may be either express or implied, it
must be distinctly made.”).
97
     Dkt. 8.

                                                          12
       II.          The Motions to Dismiss98

                    a. Legal Standard
             Turning to the standards that govern the court’s consideration of the pending Motions to

Dismiss, Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Under Rule

12(b)(6), a court must dismiss causes of action that “fail[] to state a claim upon which relief can

be granted.”99

             To survive a Rule 12(b)(6) motion to dismiss “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”100 A claim is

plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”101 When evaluating

a motion to dismiss, the court “accept[s] all well-pleaded facts [in the complaint] as true and

view[s] them in the light most favorable to the plaintiff.”102 However, the court will not accept

as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.”103 The reviewing court is required to “draw on its judicial experience and common

sense” to evaluate whether the well-pled facts state a plausible claim for relief.104 “Though a


98
  Big Squid referenced in its Complaint the MSPA, the DAPPA, and the MRRA, and those documents are central to
Big Squid’s claims. See Dkt. 2, Ex. B. Domo in turn referenced the MSPA, the DAPPA, and the MRRA in its
Counterclaim, and those documents are central to many of Domo’s claims. See Dkt. 6 (Counterclaim). Neither
party disputes the authenticity of these documents. Because these documents are referenced in the Complaint and
Counterclaim, central to the parties’ claims, and indisputably authentic, this court need not convert the parties’ Rule
12(b)(6) motions into motions for summary judgment. GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d
1381, 1384 (10th Cir. 1997).
99
     Fed. R. Civ. P. 12(b)(6).
100
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
101
      Id.
102
      Jordan-Arapahoe, LLP v. Bd. of Cnty. Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011) (citation omitted).
103
      Iqbal, 556 U.S. at 678.
104
      Id. at 679.

                                                             13
complaint need not provide detailed factual allegations, it must give just enough factual detail to

provide [defendants] fair notice of what the . . . claim is and the grounds upon which it rests.”105

                 b. Domo’s Motion to Dismiss is GRANTED IN PART.
            Domo moves to dismiss all of Big Squid’s claims. For the reasons stated below, the court

denies Domo’s Motion to Dismiss Big Squid’s claims for Breach of Contract, Breach of the

Covenant of Good Faith and Fair Dealing, and Declaratory Relief. However, the court grants

Domo’s Motion to Dismiss Big Squid’s claims for Tortious Interference and Unfair Competition.

                           i. Big Squid’s Breach of Contract Claim is Adequately Pled and not
                              Preempted by the Copyright Act.
            Domo moves to dismiss Big Squid’s breach of contract claim on the grounds that Big

Squid fails to state a claim upon which relief can be granted.106 Utah law governs the MSPA, the

DAPPA, and the MRRA.107 Under Utah law, “[t]he elements of a prima facie case

for breach of contract are (1) a contract, (2) performance by the party seeking recovery, (3)

breach of the contract by the other party, and (4) damages.”108 “[T]o properly state a claim for a

breach of contract, a party must allege sufficient facts, which [this court] view[s] as true, to

satisfy each element.”109 Big Squid has met this burden.

            First, Big Squid sufficiently pleads the existence of the MSPA, the DAPPA, and the

MRRA.110 Second, Big Squid provides factual allegations indicating it performed services under



105
   Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)) (internal quotations omitted).
106
      Dkt. 7 at 1.
107
      See Dkt. 6, Ex. A §11.4, Ex. B § 16.7, Ex. C § 14.3.
108
      Am. W. Bank Members, L.C. v. State, 2014 UT 49, ¶ 15, 342 P.3d 224 (citation omitted).
109
      Id. (citation omitted).
110
      Dkt. 2, Ex. B (Complaint) ¶¶ 16, 25, 31.

                                                             14
the MSPA, sold apps through the DAPPA, and obtained new customers for Domo under the

MRRA.111 Third, Big Squid offers detailed factual allegations that Domo breached these

agreements by failing to pay Big Squid, and by misusing Big Squid’s intellectual property and

confidential information.112 Finally, Big Squid alleges Domo’s breaches caused Big Squid

injury.113 These allegations provide Domo with adequate notice of Big Squid’s claim for relief,

and they collectively state a plausible claim for breach of contract under Utah law. Domo’s Rule

12(b)(6) challenge to Big Squid’s breach of contract claim is therefore denied.114

             Domo also challenges Big Squid’s breach of contract claim on the grounds that it is

preempted by the Copyright Act (the Act).115 The Act preempts “all legal or equitable rights that

are equivalent to any of the exclusive rights within the general scope of copyright as specified by

section 106 . . . and come within the subject matter of copyright as specified by sections 102 and

103.”116 “Thus, a state common law or statutory claim is preempted . . . if: (1) the work is within

the scope of the ‘subject matter of copyright’ as specified in 17 U.S.C. §§ 102 and 103; and (2)

the rights granted under state law are equivalent to any exclusive rights within the scope of

federal copyright as set out in 17 U.S.C. § 106.”117 The Act does not preempt state causes of




111
      Id. ¶¶ 4, 51–52, 69–70.
112
      Id. ¶¶ 37–42, 69–72.
113
      Id. ¶¶ 69–70, 78–80.
114
   See Fed. R. Civ. P. 12(b)(6) (providing that a party may move to dismiss a cause of action that “fail[s] to state a
claim upon which relief can be granted”).
115
      Dkt. 7 at 1.
116
      17 U.S.C. § 301.
117
      Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847 (10th Cir. 1993) (citations omitted).

                                                           15
action if those claims require proof of an extra element that is “qualitatively different, and not

subsumed within, a copyright infringement claim.”118

            Big Squid’s breach of contract claim is qualitatively different from a copyright

infringement claim in three ways. First, Big Squid’s breach of contract claim concerns

information that falls outside the scope of the Act. Each of the three contracts in question refers

to the parties’ use and exchange of “confidential information.”119 Although the “confidential

information” governed by these contracts may include copyright material, it also includes

material that falls outside the scope of the Act. For example, the MRRA defines “confidential

information” in-part, as “any business or technical information of Domo or [Big Squid] that is

disclosed in writing and is marked ‘confidential’ at the time of disclosure, or should, by the

nature of the disclosure, be reasonably deemed confidential. . . [and] any personal information

disclosed hereunder.”120 This business, technical, and personal information does not fall within

the “subject matter of copyright.”121

            Second, Big Squid’s breach of contract claim asserts rights not equivalent to the rights

protected under the Act. For example, Section 106 of the Act “grants to the copyright owner the

exclusive rights to: (i) reproduce the copyrighted work; (ii) prepare derivative works; (iii)

distribute copies of the work; (iv) perform the work publicly; and (v) display the work




118
   Id. (citation omitted). See also Health Grades, Inc. v. Robert Wood Johnson Univ. Hosp., Inc., 634 F. Supp. 2d
1226, 1244–45 (D. Colo. 2009) (explaining “while the majority [of courts] have found the breach of contract actions
before them were not preempted . . . most have not adopted a blanket rule that all breach of contract claims are
immune from preemption” because the “extra element test” is mean to measure whether the state law claims are
“qualitatively different from[] the rights granted by the Copyright Act”) (citations omitted).
119
      Dkt. 6, Ex. A § 6, Ex. B § 13, Ex. C §§ 1, 8.
120
      Dkt. 6, Ex. C § 1.
121
      Gates, 9 F.3d at 847.

                                                        16
publicly.”122 Big Squid’s breach of contract claim is not predicated on any of these rights.

Instead, Big Squid claims Domo breached its right to compensation for services rendered and

apps sold.123 These contractual rights to compensation are not equivalent to or subsumed within

the rights granted under Section 106 of the Act.

            Finally, Big Squid’s breach of contract claim requires one more element than a copyright

infringement claim. To prevail on a copyright infringement claim, Big Squid must establish

both: (1) ownership of a valid copyright, and (2) that Domo copied protectable elements of the

copyrighted work.124 To prevail on a breach of contract claim, Big Squid must prove (1) a

contract existed, (2) it performed its contractual obligations, (3) Domo breached the contract, and

(4) Big Squid was injured by Domo’s breach.125 These elements differ in various ways, but the

requirement that a contract existed is a clear divergence from the elements of a copyright claim.

Although the contracts may have governed Domo’s use of Big Squid’s copyrightable

information, they also governed Domo’s obligation to use Big Squid’s “confidential

information” appropriately, and Domo’s obligation to compensate Big Squid. Proving the parties

agreed to these terms makes Big Squid’s breach of contract claim qualitatively different from

and not subsumed within a copyright infringement claim.126 Domo’s copyright preemption

challenge to Big Squid’s breach of contract claim fails.




122
      Id. (citing 17 U.S.C. § 106).
123
      Dkt. 2, Ex. B (Complaint) ¶ 76.
124
      Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991) (citation omitted).
125
      Am. W. Bank Members, 2014 UT 49, ¶ 15 (citation omitted).
126
   See Gates, 9 F.3d at 848 (“Because Gates’ claim for trade secret misappropriation under the Colorado Uniform
Trade Secrets Act requires proof of a breach of trust or confidence—proof that is not required under the Copyright
Act—Gates’ state law claims are not preempted by federal law.”).

                                                             17
                         ii. Big Squid’s Breach of the Covenant of Good Faith and Fair Dealing
                             Claim is Adequately Pled.
            Domo moves to dismiss Big Squid’s claim for breach of the covenant of good faith and

fair dealing on the grounds that Big Squid has failed to state a claim upon which relief can be

granted.127 Under Utah contract law, “[a]n implied covenant of good faith and fair dealing

inheres in every contract.”128 The covenant requires parties to a contract to perform contractual

obligations and exercise contractual rights in good faith.129 This good faith requirement

“prohibits the parties from intentionally injuring the other party’s right to receive the benefits of

the contract, and prevents either party from impeding the other’s performance of his obligations

by rendering it difficult or impossible for the other to continue performance.”130

            Under the terms of the MSPA and the MRRA, Big Squid reasonably expected to perform

professional software implementation services for Domo’s clients, and it reasonably expected

compensation for those services.131 Big Squid claims Domo breached the covenant of good faith

and fair dealing by refusing to compensate Big Squid for the services it had performed, and

“insisting that Big Squid would not receive any new outsource work until it signed [new

agreements that] . . . were not open to negotiation.”132 Domo’s actions, as pled, are potentially



127
      Dkt. 7 at 14–15.
128
   Eggett v. Wasatch Energy Corp., 2004 UT 28, ¶ 14, 94 P.3d 193 (citation omitted); Backbone Worldwide Inc. v.
LifeVantage Corp., 2019 UT App 80, ¶ 16 (citation omitted).
129
    Young Living Essential Oils, LC v. Marin, 2011 UT 64, ¶ 8, 266 P.3d 814 (explaining the covenant’s “significance
lies in its function of inferring as a term of every contract a duty on parties to a contract to perform in the good faith
manner that the parties surely would have agreed to if they had foreseen and addressed the circumstance giving rise
to their dispute.”) (quotation and citation omitted).
130
    Backbone Worldwide, 2019 UT App 80, ¶ 16, 443 P.3d 780 (quotations, brackets, and citation omitted); see also
Eggett, 2004 UT 28, ¶ 14 (“Under the covenant of good faith and fair dealing, both parties to a contract impliedly
promise not to intentionally do anything to injure the other party’s right to receive the benefits of the contract.”)
(citation omitted).
131
      Dkt. 2, Ex. B (Complaint) ¶¶ 16–17, 31.
132
      Id. ¶¶ 63, 67, 69–70.

                                                           18
“[in]consistent with the agreed common purpose and the justified expectations of [Big

Squid].”133 The allegations plausibly state Domo acted to injure Big Squid’s right to receive the

fruits of the MSPA and the MRRA.134 Domo’s challenge to Big Squid’s breach of the covenant

claim is denied.

                          iii. Big Squid’s Tortious Interference with Economic Relations Claim is
                               Inadequately Pled.
            Domo moves to dismiss Big Squid’s tortious interference claim on the grounds that Big

Squid inadequately pled the second element of the claim––improper means.135 In opposition,

Big Squid contends it sufficiently pled improper means by alleging Domo engaged in deceit,

disparaged Big Squid to third parties, and violated established standards within the industry. 136


            “Under Utah law, the elements of tortious interference are: (1) intentional interference

with plaintiff’s existing or potential business relationships, (2) the interference is accomplished

by improper means, and (3) injury suffered by plaintiff.”137 While the first and the third

elements are frequently satisfied, plaintiffs often struggle to satisfy the second element, improper

means. “The improper-means requirement is satisfied where the means used to interfere with a

party’s economic relations are contrary to law, such as violations of statutes, regulations, or

recognized common-law rules.”138 Examples of improper means include “violence, threats or

other intimidation, deceit or misrepresentation, bribery, unfounded litigation, defamation, [a]


133
      Oakwood Vill. LLC v. Albertsons, Inc., 2004 UT 101, ¶ 43, 104 P.3d 1226.
134
      Id.
135
      Dkt. 7 at 16–17.
136
      Dkt. 15 at 15–16.
  SCO Grp., Inc. v. Int’l Bus. Machines Corp., 879 F.3d 1062, 1081 (10th Cir. 2018) (citing Eldridge v. Johndrow,
137

2015 UT 21, ¶ 70, 345 P.3d 553 (Utah 2015)) (emphasis in original).
138
   Id. at 1083 (quoting Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293, 308 (Utah 1982), overruled on other
grounds by Eldridge v. Johndrow, 2015 UT 21, 345 P.3d 553).

                                                          19
disparaging falsehood,”139 or actions that “violate an established standard of a trade or

profession.”140


            Big Squid alleges Domo employed improper means through “the misuse of Big Squid’s

confidential information, deceit and misrepresentation, deliberate breaches of contractual and

non-contractual duties with the intent to injure Big Squid, and other acts not in accordance with

the established standards of Domo’s trade or profession.”141 This list is conclusory, and fails to

adequately plead improper means for three reasons. First “a deliberate breach of contract, even

where employed to secure economic advantage, is not, by itself, an ‘improper means.’”142 In

Leigh Furniture & Carpet Co. v. Isom, the Utah Supreme Court held “a breach of contract

committed for the immediate purpose of injurying [sic] the other contracting party is an improper

means.”143 However, the Leigh Furniture Court was applying a test for the second element of

tortious interference––improper means or improper purpose––that the Utah Supreme Court later

abandoned in Eldridge v. Johndrow.144 The Eldridge decision ended courts’ consideration of a

party’s purpose in tortious interference claims.145




139
      Id. (quoting Leigh Furniture, 657 P.2d at 308).
140
   Leigh Furniture, 657 P.2d at 308; see also C.R. England v. Swift Transportation Co., 2019 UT 8, ¶ 42, 437 P.3d
343 (explaining improper means includes “only those actions that are contrary to law, such as violations of statutes,
regulations, or recognized common-law rules, or actions that violate an established standard of a trade or
profession.”) (citation omitted).
141
      Dkt. 2, Ex. B (Complaint) ¶ 92.
142
    C.R. England v. Swift Transportation Co., 2019 UT 8, ¶ 42 n.74, 437 P.3d 343 (citing Leigh Furniture, 657 P.2d
at 309; Celtig, LLC v. Patey, 347 F. Supp. 3d 976, 989 (D. Utah 2018) (holding a breach of contract “does not
qualify as improper means under Utah law.”).
143
      Leigh Furniture, 657 P.2d at 309.
144
   2015 UT 21, ¶ 64, 345 P.3d 553 (“We therefore conclude that the improper-purpose doctrine has not worked well
in practice, and that more good than harm will come by departing from precedent. It should therefore be
abandoned.”) (quotations and citations omitted).
145
      Id.

                                                         20
           Although Utah’s Supreme Court has not explained whether breaching a contract with the

purpose of injuring the other party constitutes improper means, this court thinks consideration of

purpose did not survive Eldridge. Indeed, “it would be inconsistent with the reasoning of

Eldridge” which abandoned considerations of a party’s purpose, “to consider a party’s

motivation for breaching its contract in determining whether the party could satisfy the improper

means element.”146 Furthermore, Utah courts have generally adopted the view that “[c]ontract

law is amoral,”147 and an intentional breach of contract “to secure economic advantage, is not, by

itself, an improper means.”148 This court therefore rejects Big Squid’s assertion that Domo’s

intentional breach of contract, intended to injure Big Squid or otherwise, constituted improper

means.


           Second, from the face of the Complaint, it is unclear how Domo engaged in “deceit” and

“disparaged” Big Squid. Big Squid fails to support these claims with clear factual allegations.

Although the court located some allegations of misrepresentation and disparagement in the

Complaint, Big Squid does not identify these allegations as improper means in its Complaint or

its briefing defending the tortious interference claim. This vague and conclusory pleading fails

to provide Domo with a meaningful opportunity to respond. These allegations are therefore

conclusory, and fail to put Domo on notice of what actions, if any, constituted deceit and

disparagement.




146
   Celtig, 347 F. Supp. 3d at 987–88 (“It now appears that, under Utah law, a plaintiff can no longer establish the
improper means element of a claim for intentional interference based solely on the defendant's motivation for
breaching its own contract. Indeed, it would be inconsistent with the reasoning of Eldridge to consider a party's
motivation for breaching its contract in determining whether the party could satisfy the improper means element of a
claim for either tortious interference with existing or prospective economic relations.”).
147
      TruGreen Companies, L.L.C. v. Mower Bros., Inc., 2008 UT 81, ¶ 19, 199 P.3d 929 (citation omitted).
148
      Leigh Furniture, 657 P.2d at 309.

                                                          21
            Third, Big Squid fails to adequately plead Domo violated industry standards. Big

Squid’s allegations do not provide notice what Domo did to violate industry standards. Although

Big Squid alleges Domo deleted Big Squid’s access to a customer subscriber agreement with

Walmart, “instructed their sales team to spy on Big Squid,” and “attempted to record Big Squid’s

presentation with the expressed intent of copying Big Squid’s intellectual property,” Big Squid

fails to identify these actions as violations of industry standards or improper means. Apart from

its conclusory allegation that Domo violated industry standards, Big Squid offers no allegation

concerning what industry standards applied to Domo’s conduct. Big Squid’s vague patchwork of

allegations does not provide Domo with adequate notice of Big Squid’s tortious interference

theory.149 Nor do the allegations allow the court to draw the reasonable inference that Domo is

liable for violating industry standards. Big Squid’s tortious interference claim is dismissed

without prejudice.


                        iv. Big Squid’s Unfair Competition Claim is Inadequately Pled.
            Domo moves to dismiss Big Squid’s unfair competition claim on the grounds that it is

inadequately pled.150 Utah law provides statutory and common law causes of action for unfair

competition,151 and Big Squid brings a common law version of the tort.152 To prove a common

law unfair competition claim, a plaintiff must demonstrate that the defendant “imitate[ed] by

some device or designation the wares made and sold by [plaintiff] for the purpose of palming off


149
   See Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (“Though a complaint need not provide detailed
factual allegations, it must give just enough factual detail to provide fair notice of what the claim is and the grounds
upon which it rests.”) (quotations, ellipses, and citations omitted).
150
      Dkt. 7 at 3.
151
   See Utah Code Ann. § 13-5a-103 (“a person injured by unfair competition may bring a private cause of action
against a person who engages in unfair competition”); Overstock.com, Inc. v. SmartBargains, Inc., 2008 UT 55,
¶ 13, 192 P.3d 858 (“Pursuant to Utah common law, unfair competition includes—but is not limited to—passing off,
palming off, imitating, and causing or likely causing confusion or deception.”).
152
      See Dkt. 15 at 16 (citing Utah’s rule for a common law unfair competition claim).

                                                           22
or substituting [defendant’s] wares for those of the [plaintiff], and in that way misleading the

purchaser by inducing him to buy the wares made and sold by the [defendant] instead of those by

the [plaintiff].”153 Although no Utah state court has expressly expanded the common law unfair

competition claim beyond passing-off theories to a misappropriation theory,154 the Utah federal

district court has.155

         At least one decision from this court includes a statement that “[t]he gravamen of a

[Utah] misappropriation claim is that a defendant has seized for his own benefit something of

value that the plaintiff had built up through time, money, or effort, which is then generally used

to compete against the plaintiff.”156 The undersigned does not know the origin of this language,



153
    Overstock, 2008 UT 55, ¶ 13 (quoting Rocky Mountain Bell Tel. Co. v. Utah Indep. Tel. Co., 31 Utah 377, 88 P.
26 (1906) (explaining unfair competition “constitutes misrepresentation and deception, and therefore becomes, and
is, a fraud, not only against the person whose wares are thus imitated, but against the public as well.”)).
154
   See id.; Beard v. Bd. of Educ. of N. Summit Sch. Dist., 16 P.2d 900, 902 (1932) (“Unfair competition consists in
passing off or attempting to pass off, upon the public, the goods or business of one person as and for the goods or
business of another.”); Hi-Land Dairyman's Ass’n v. Cloverleaf Dairy, 151 P.2d 710, 716 (1944) (“where a
competitor in packing, labeling, dressing, use of colors, and arrangement of type so closely simulates the goods of
another, although using a different name as to enable persons handling such goods to palm them off on customers, as
the goods of such rival, it is unfair competition, and such simulation will be restrained.”); Budget Sys., Inc. v. Budget
Loan & Fin. Plan, 361 P.2d 512, 514 (1961) (explaining “many of the unfair competition cases are in the
merchandising field . . . [and] involve what is termed ‘palming off’ to the buyer of goods and merchandise which he
did not intend to buy.”); Allen’s Prod. Co. v. Glover, 414 P.2d 93, 95–96 (1966) (“Where such a reputation has been
earned, to permit someone who had nothing to do with developing it to appropriate and use it as his own, results in a
two-pronged evil: depriving the one who created it of the reward of his efforts; and deceiving the public. The
encouragement of meritorious service and the good order of society demand the recognition of these interests.”).
155
    See Dubuque Prod., Inc. v. Lemco Corp., 227 F. Supp. 108, 122 (D. Utah 1963) (enjoining defendants from unfair
competition and explaining “[t]he scope of said injunction shall be consistent with the findings of fact set forth
herein and these conclusions and shall embrace all means herein determined to have been unfair and unlawful and
all items materials and designs found to have been wrongfully copied and misappropriated by the defendants”)
(emphasis added); Am. Airlines, Inc. v. Platinum Worlds Travel, 769 F. Supp. 1203, 1207 (D. Utah 1990), aff'd sub
nom. Am. Airlines v. Christensen, 967 F.2d 410 (10th Cir. 1992) (“[I]t appears that unfair competition is not
restricted to [palming off]. In Dubuque Prod. Inc. v. Lemco Corp., 227 F.Supp. 108 (D. Utah 1963), the court found
the defendants liable for the misappropriation of the plaintiff's confidential business information.”) (emphasis
added); Proctor & Gamble Co. v. Haugen, 947 F. Supp. 1551, 1554 (D. Utah 1996) (citing American Airlines for the
proposition that “[t]he gravamen of a misappropriation claim is that a defendant has seized for his own benefit
something of value that the plaintiff has built up through time, money, or effort, which is then generally used to
compete against plaintiff”).
156
   Proctor & Gamble, 947 F. Supp. at 1554 (citing American Airlines, 769 F.Supp. at 1207; Budget Sys., 12 Utah 2d
18, 361 P.2d 512, 514 (1961)).

                                                           23
and it lacks the benefit of the parties’ briefing in the case that adopted this language. It appears

no Utah State court has ever recognized this theory for unfair competition in Utah law, and the

court can find no substantive analysis of the theory in the federal decisions that reference it.157

This court is skeptical of an interpretation and expansion of Utah’s common law that recognizes

unfair competition torts based on theories of misappropriation.

           Nevertheless, Big Squid alleges Domo engaged in unfair competition through misuse and

misappropriation of Big Squid’s proprietary and confidential information, “deceit and

misrepresentation, and [] deliberate breaches of contractual and noncontractual duties.”158 This

claim fails for a number of reasons. First, misuse of information, deceit, misrepresentation, and

deliberate breaches of contractual duties are not grounds for an unfair competition claim.159

Moreover, Big Squid abandons these theories in its Opposition to Domo’s Motion to Dismiss.160

Second, even if Utah common law recognizes an unfair competition misappropriation claim, Big

Squid’s misappropriation theory is inadequately pled. Big Squid fails to allege what Domo

misappropriated and how Domo used that information to compete with Big Squid. Finally, to the

extent Big Squid asserts a palming off theory, it fails because Big Squid does not allege Domo

confused consumers by palming off Big Squid’s wares. Big Squid’s unfair competition claim is

dismissed without prejudice.




157
      See American Airlines, 769 F.Supp. at 1207.
158
      Dkt. 2, Ex. B (Complaint) ¶ 99.
159
      See Overstock, 2008 UT 55, ¶ 13.
160
      See Dkt. 15 at 16–17.

                                                    24
                        v. Big Squid’s Declaratory Judgment Claim.
            Domo moves to dismiss Big Squid’s claim for declaratory judgment on the grounds that

Big Squid fails to state a claim upon which relief can be granted.161 Through this claim, Big

Squid seeks declaratory judgment on specific provisions within the MSPA and the DAPPA.162

Without the aid of a developed factual record and specific briefing from the parties, the court

cannot resolve Big Squid’s declaratory judgment claim at this stage. Domo’s Motion to Dismiss

is therefore denied as premature.

                c. Big Squid’s Motion to Dismiss is DENIED.
            Big Squid moves to dismiss Domo’s claims for Copyright Infringement, Federal

Misappropriation of Trade Secrets, State Misappropriation of Trade Secrets, Conversion,

Tortious Interference, and Injunctive Relief. For the reasons stated, the court denies Big Squid’s

Motion to Dismiss in its entirety.

                         i. Domo’s Copyright Claim is Adequately Pled.
            Big Squid moves to dismiss Domo’s copyright infringement claim on the grounds that it

is inadequately pled.163 In particular, Big Squid argues Domo’s claim fails because Domo did

not specifically identify its copyright material and describe Big Squid’s infringing conduct. 164

Domo contends dismissal is inappropriate because it plausibly pled each element of its copyright

infringement claim.165




161
      Dkt. 7 at 19.
162
      Dkt. 2, Ex. B (Complaint) ¶¶ 104–10.
163
      Dkt. 11 at 3–7.
164
      Id.
165
      Dkt. 32 at 2–3.

                                                   25
            Under the Copyright Act of 1976 “copyright protection attaches to ‘original works of

authorship . . . fixed in any tangible medium of expression.’”166 Authors of copyrightable

material gain exclusive rights in the work “immediately upon the work’s creation, including

rights of reproduction, distribution, and display.”167 “The Copyright Act entitles a copyright

owner to institute a civil action for infringement of those exclusive rights.”168 To prevail on such

a claim, a plaintiff must establish both: (1) ownership of a valid copyright, and (2) that

defendants copied protectable elements of the copyrighted work.169 Domo satisfies the first

element of its copyright infringement claim at the motion to dismiss stage by alleging ownership

of a “federally registered copyright.”170


            Copying, the second element of a copyright infringement claim, has two components.171

“First, a plaintiff must demonstrate that the defendant copied the plaintiff’s work ‘as a factual

matter.’”172 Copying can be shown by “establishing that Defendants had access to the

copyrighted work and that there are probative similarities between the copyrighted material and

the allegedly copied material.”173 Domo adequately alleges Big Squid had access to its




166
      Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019) (citing 17 U.S.C. § 102(a)).
167
      Id. (citing 17 U.S.C. § 106).
168
      Id. (citing 17 U.S.C. § 501(b)).
169
      Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991) (citation omitted).
170
   Jacobsen v. Deseret Book Co., 287 F.3d 936, 942 (10th Cir. 2002); see Meshwerks, Inc. v. Toyota Motor Sales
U.S.A., Inc., 528 F.3d 1258, 1262 (10th Cir. 2008) (explaining that there is a presumption of a valid copyright if a
party can produce “registration certificates . . . from the Copyright Office”) (citations omitted). See also Dkt. 6
(Counterclaim) ¶ 79 (“Domo is the sole owner of the copyrights in its software platform and other software
applications including without limitation all source code therein, and has obtained a Certificate of Registration, Reg.
No. TX0007966592, for the copyrights in its platform, with an effective date of registration of February 3, 2015.”).
171
      Blehm v. Jacobs, 702 F.3d 1193, 1199 (10th Cir. 2012) (citations omitted).
172
      Id. (citing Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 832 (10th Cir.1993)).
173
      Country Kids 'N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996) (citing Gates, 9 F.3d at 832).

                                                             26
copyrighted “source code,” and used this source code to develop similar products.174 These

allegations support the reasonable inference that Big Squid copied Domo’s copyrighted material.


            To prove the second component of copying, Domo “must establish ‘substantial

similarity’ between the allegedly infringing work and the elements of the copyrighted work that

are legally protected.”175 This component is satisfied if “[Big Squid’s] work is so similar to

[Domo’s] work that an ordinary reasonable person would conclude that [Big Squid] unlawfully

appropriated [Domo’s] protectable expression by taking material of substance and value.”176 In

relevant part, Domo alleges: (i) Big Squid incorporated Domo’s copyrighted source code into

Big Squid’s own products, (ii) Big Squid’s products are “derivative works” of Domo’s

copyrighted material, (iii) Big Squid is using those “derivative works” to market itself to Domo’s

customers, and (iv) Big Squid is sharing those “derivative works” with Domo’s competitors.177

These allegations give rise to a reasonable inference that Big Squid’s “derivative works” are

substantially similar to Domo’s copyrighted material. It is reasonable to infer that Domo’s

customers were attracted to Big Squid’s “derivative works” because they were substantially

similar to Domo’s copyrighted material. Likewise, Domo’s competitors would benefit from Big

Squid’s “derivative works” if those works incorporated essential components of Domo’s source

code. It is reasonable to infer Domo’s competitors would be attracted to Big Squid’s “derivative

works” because they were substantially similar to Domo’s protected material. These reasonable

inferences, applicable at this stage of the proceeding, suggest Big Squid’s “derivative works” are




174
      Dkt. 6 (Counterclaim) ¶¶ 33–38.
175
      Blehm, 702 F.3d at 1199 (citing Jacobsen, 287 F.3d at 942–43).
176
      Id. at 1202 (citing Country Kids, 77 F.3d at 1288).
177
      Dkt. 6 (Counterclaim) ¶¶ 34–38, 80.

                                                            27
substantially similar to Domo’s copyrighted material. Domo’s copyright claim is adequately

pled.


                       ii. Domo’s Federal Misappropriation of Trade Secrets Claim is Adequately
                           Pled.
         Big Squid moves to dismiss Domo’s federal misappropriation of trade secrets claim on

the grounds that it is inadequately pled.178 Under the Defend Trade Secrets Act (DTSA), trade

secret owners may bring civil actions for the misappropriation of trade secrets used in interstate

commerce.179 Trade secrets include “all forms and types of [tangible or intangible] information”

that the owner “has taken reasonable measures to keep . . . secret,” and that “derives independent

economic value” from remaining a secret.180 The DTSA defines “misappropriation” as “(A)

acquisition of a trade secret of another by a person who knows or has reason to know that the

trade secret was acquired by improper means; or (B) disclosure or use of a trade secret of another

without express or implied consent.”181 To establish a claim for misappropriation of trade

secrets under the DTSA, a plaintiff must show: “(1) the existence of a trade secret; (2) the

acquisition, use, or disclosure of the trade secret without consent; and (3) that the individual

acquiring, using, or disclosing the trade secret knew or should have known the trade secret was


178
    Dkt. 11 at 7–9. Without citing to relevant authority, Big Squid asserts in a footnote that Domo must distinguish
between trade secrets and other proprietary information. Id. at 8 n.5. This argument does not appear to be an
affirmative defense, and it has no bearing on whether Domo has stated a claim for federal trade secret
misappropriation.
179
   See 18 U.S.C.A. § 1836; Ultradent Prod., Inc. v. Spectrum Sols. LLC, No. 2:17-CV-890, 2018 WL 324868, at *2
(D. Utah Jan. 8, 2018) (“The DTSA creates a cause of action for the ‘owner of a trade secret that is
misappropriated . . . if the trade secret is related to a product or service used in, or intended for use in, interstate or
foreign commerce.’”) (quoting Cave Consulting Grp., Inc. v. Truven Health Analytics Inc., No. 15-CV-02177-SI,
2017 WL 1436044, at *3 (N.D. Cal. Apr. 24, 2017) (quoting 18 U.S.C. § 1836(b)(1)).
180
    18 U.S.C. § 1839(3); see also Ultradent, 2018 WL 324868, at *2 (“A ‘trade secret’ includes all forms and types
of information that derives value from being secret and that the owner took reasonable measures to keep secret.”)
(citation omitted).
181
   18 U.S.C. § 1839(5); see also Ultradent, 2018 WL 324868, at *2 (“‘Misappropriation’ consists of (a) ‘acquisition
of a trade secret’ by a person who knows or should know the secret was improperly acquired or (b) ‘disclosure or
use of a trade secret of another without express or implied consent.’”) (citation omitted).

                                                            28
acquired by improper means.”182 Plaintiffs can also satisfy the third element by showing that the

trade secret was “acquired under circumstances giving rise to a duty to maintain the secrecy of

the trade secret or limit the use of the trade secret.”183

            Although the DTSA is a complex statute that offers several ways plaintiffs can prove

misappropriation claims, Domo’s trade secret misappropriation theory is quite simple: (i) Domo

shared its trade secrets with Big Squid, (ii) Big Squid had a duty not to disclose or misuse those

trade secrets, and (iii) Big Squid breached that duty. Domo supports this theory with ample

factual allegations that give rise to the reasonable inference of trade secret misappropriation.

Domo adequately pleads the first element of its DTSA claim by summarizing the trade secret

information at issue, explaining its value, and identifying the steps Domo took to safeguard the

secrecy of the information.184 In support of the second and third elements, Domo alleges: (i) Big

Squid was provided access to Domo’s trade secrets under the terms of the MSPA, the DAPPA,

and the MRRA; (ii) those contracts governed Big Squid’s duty to safeguard Domo’s trade secrets

and not use them to compete with Domo; and (iii) Big Squid breached these duties by disclosing

and misusing the trade secrets.185 These allegations support a reasonable inference that Big

Squid misappropriated Domo’s trade secrets.


182
   API Americas Inc. v. Miller, No. 2:17-CV-02617-HLT, 2019 WL 1506955, at *5 (D. Kan. Apr. 5, 2019) (citing
Video Gaming Techs., Inc. v. Castle Hill Studios LLC, 2018 WL 3437083, at *4 (N.D. Okla. 2018) (listing elements
of misappropriation claim under the DTSA); Arctic Energy Servs., LLC v. Neal, 2018 WL 1010939, at *2 (D. Colo.
2018) (same)); see also Blue Star Land Servs., LLC v. Coleman, No. CIV-17-931-R, 2017 WL 6210901, at *4 (W.D.
Okla. Dec. 8, 2017) (“Thus, to show a DTSA violation, Plaintiff must plausibly plead (1) trade matter, (2) reasonable
secrecy, (3) independent economic value resulting from this secrecy, (4) acquisition of the trade secret, (5) improper
means, (6) culpability, and (7) relation to interstate commerce.”). As the API Americas court noted, “there does not
appear to be any controlling decision regarding the elements required to establish a misappropriation claim under the
recently-enacted DTSA.” 2018 WL 1506955, at *5 n.5. This court “therefore looks to the decisions of other district
courts in this Circuit for guidance.” Id.
183
      18 U.S.C. § 1839(5)(B)(ii)(II).
184
      See Dkt. 6 (Counterclaim) ¶¶ 12, 87, 90–93.
185
      Id. ¶¶ 12, 22–23, 28–31, 55, 75, 88, 93–98.

                                                         29
                        iii. Domo’s State Misappropriation of Trade Secrets Claim is not Barred by
                             the Economic Loss Rule.
            Big Squid argues Domo’s state misappropriation of trade secrets claim is barred by

Utah’s economic loss rule.186 Utah’s economic loss rule “marks the fundamental boundary

between contract law, which protects expectancy interests created through agreement between

the parties, and tort law, which protects individuals and their property from physical harm by

imposing a duty of reasonable care.”187 “When applied, ‘the economic loss rule prohibits tort

claims for purely economic loss.’”188 “Utah’s ‘formulation of the economic loss rule is that a

party suffering only economic loss from the breach of an express or implied contractual duty

may not assert a tort claim for such a breach absent an independent duty of care under tort

law.’”189

            Under Utah’s Uniform Trade Secrets Act (UTSA), an owner of a trade secret can bring a

claim for misappropriation of trade secrets.190 To prevail on such a claim, a plaintiff must show:

“(1) the existence of a trade secret, (2) communication of the trade secret to [defendant] under an

express or implied agreement limiting disclosure of the secret, and (3) [defendant’s] use of the

secret that injures [plaintiff].”191 Although the UTSA “displaces conflicting tort, restitutionary,

and other law . . . [that] provid[es] civil remedies for misappropriation of a trade secret,” it does




186
      Dkt. 11 at 13.
187
   KTM Health Care Inc. v. SG Nursing Home LLC, 2018 UT App 152, ¶ 70, 436 P.3d 151 (quoting SME Indus.,
Inc. v. Thompson, Ventulett, Stainback & Assocs., Inc., 2001 UT 54, ¶ 32, 28 P.3d 669).
188
   Id. (quoting Gables at Sterling Village Homeowners Ass’n, Inc. v. Castlewood-Sterling Village I, LLC, 2018 UT
04, ¶ 47, 417 P.3d 95).
  Id. (quoting Hermansen v. Tasulis, 2002 UT 52, ¶ 16, 48 P.3d 235) (emphasis in original). See generally
189

HealthBanc Int’l, LLC v. Synergy Worldwide, Inc., 2018 UT 61, ¶¶ 12–15, 435 P.3d 193 (explaining the “two
complimentary yet distinct applications” of the economic loss rule under Utah law).
190
      Utah Code Ann. § 13-24-4(1) (“a complainant is entitled to recover damages for misappropriation.”).
191
      USA Power, LLC v. PacifiCorp, 2016 UT 20, ¶ 44, 372 P.3d 629 (citation omitted).

                                                          30
not affect “contractual remedies, whether or not based on misappropriation of a trade secret.”192

The Utah Court of Appeals explained “the UTSA’s preemption provision does permit individuals

and corporate entities to protect their valuable commercial information contractually, regardless

of whether such information meets the statutory definition of ‘trade secret.’”193 This recognition

that parties may simultaneously maintain actions for breach of contract and misappropriation of

trade secrets cuts against Big Squid’s position.

           Big Squid has failed to persuade the court that Utah’s economic loss rule should be

expanded from barring tort claims to barring Domo’s statutory claim.194 Rather than displace

contractual duties, the UTSA provides trade secret owners a right to bring misappropriation

claims based on breach of contractual duties.195 An essential element of a UTSA claim is

“communication of the trade secret to [defendant] under an express or implied agreement

limiting disclosure of the secret.”196 This court declines to interpret Utah’s economic loss rule as

barring a statutory claim that requires as an element an agreement not to disclose or misuse trade


192
      See Utah Code Ann. §§ 13-24-8(2)(a).
193
   CDC Restoration & Const., LC v. Tradesmen Contractors, LLC, 2012 UT App 60, ¶ 44, 274 P.3d 317 (citation
omitted) (emphasis added); see also Wolfe Tory Med., Inc. v. C.R. Bard, Inc., No. 2:07-CV-378TS, 2008 WL
541346, at *4 (D. Utah Feb. 25, 2008) (explaining that because the UTSA “creates an independent legal duty . . . to
refrain from disclosure or use of a trade secret of another,” the economic loss rule did not bar “Plaintiff’s statutory
trade secret misappropriation claim”).
194
   See generally HealthBanc Int’l, 2018 UT 61, ¶ 12 (explaining the economic loss rule “declares that when a
conflict arises between parties to a contract regarding the subject matter of that contract, the contractual relationship
controls, and parties are not permitted to assert actions in tort.”) (emphasis added); KTM Health Care Inc., 2018 UT
App 152, ¶ 70 (“Utah’s formulation of the economic loss rule is that a party suffering only economic loss from the
breach of an express or implied contractual duty may not assert a tort claim for such a breach absent an independent
duty of care under tort law.”) (emphasis added); Sunridge Dev. Corp. v. RB & G Eng’g, Inc., 2010 UT 6, ¶ 28, 230
P.3d 1000 (In essence, the economic loss rule marks the fundamental boundary between contract law, which protects
expectancy interests created through agreement between the parties, and tort law, which protects individuals and
their property from physical harm by imposing a duty of reasonable care.”) (emphasis added).
195
    Utah Code Ann. § 13-24-2(2) (defining “misappropriation” as “disclosure or use of a trade secret of another
without express or implied consent by a person who. . . at the time of the disclosure or use, knew or had reason to
know that his knowledge of the trade secret was . . . acquired under circumstances giving rise to a duty to maintain
its secrecy.”) (emphasis added).
196
      USA Power, 2016 UT 20, ¶ 44 (emphasis added).

                                                           31
secrets. Utah’s economic loss rule does not operate to prevent Domo’s vindication of its

statutory right to protect its trade secrets. Nor does it erase Big Squid’s statutory duty to refrain

from misappropriating trade secrets. Big Squid’s motion to dismiss Domo’s UTSA claim is

accordingly denied.

                          iv. Domo’s Conversion Claim is not Preempted, and it is not Barred by the
                              Economic Loss Rule.
            Big Squid moves to dismiss Domo’s conversion claim on the grounds that it is preempted

by the Copyright Act, preempted by the UTSA, and barred by the economic loss doctrine.197

Domo contends its conversion claim is not preempted because it concerns tangible objects, not

intellectual property.198 Domo further contends the economic loss rule does not bar its

conversion claim because Big Squid converted Domo’s property after the contracts

terminated.199

            To succeed on a claim for conversion under Utah law, a plaintiff must prove: (1)

defendant willfully interfered with plaintiff’s chattel, (2) defendant had no lawful justification for

the interference, and (3) plaintiff was deprived of his lawful use and possession of the chattel.200

Because “[c]onversion is concerned with possession, not title . . . the party alleging conversion

must show that he or she is entitled to immediate possession of the property at the time of the

alleged conversion.”201




197
      Dkt. 11 at 11–15.
198
      Dkt. 32 at 16.
199
      Id. at 18.
200
   Lawrence v. Intermountain, Inc., 2010 UT App 313, ¶ 15, 243 P.3d 508 (quoting Fibro Trust, Inc. v. Brahman
Fin., Inc., 1999 UT 13, ¶ 20, 974 P.2d 288).
201
      Fibro Tr., 1999 UT 13, ¶ 20 (citations omitted).

                                                         32
            Preemption is an affirmative defense, and Big Squid bears the burden of proving this

claim is preempted by the Act and the UTSA.202 Big Squid has failed to meet this burden.

Domo’s conversion claim is not preempted by the Act and the UTSA because it concerns

different subject matter and different rights. First, the subject matter of Domo’s conversion

claim falls outside the scope of copyright and trade secret material. The Act only preempts state

common law claims concerning intellectual property “within the scope of the subject matter of

copyright as specified in 17 U.S.C. §§ 102 and 103.”203 Similarly, the UTSA does not preempt

civil remedies “based upon wrongful conduct independent of the misappropriation of trade

secrets or otherwise confidential information.”204

            “[I]t is only proper to dismiss a complaint based on an affirmative defense when the

complaint itself admits all the elements of the affirmative defense.”205 These elements are not

admitted in Domo’s Counterclaim, which does not allege Big Squid converted only copyright

and trade secret material. Instead, Domo claims Big Squid converted “Deliverables,”206 which

the MSPA defines as “any tangible or intangible materials originated, prepared or provided to

Domo . . . in the course of performing Professional Services ”207 This broad definition may

include copyright and trade secret material, but it also potentially includes property that falls

outside the subject matter of the Act and the UTSA. Discovery may reveal the extent to which

this claim relies upon the conversion of copyright and trade secret material. But at this stage, the



202
      Caplinger v. Medtronic, Inc., 784 F.3d 1335, 1351 (10th Cir. 2015).
203
      Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847 (10th Cir. 1993) (citations omitted).
204
   CDC Restoration, 2012 UT App 60, ¶ 48 (citation omitted). See also Utah Code Ann. § 13-24-8(2)(b) (“This
chapter does not affect . . . other civil remedies that are not based upon misappropriation of a trade secret”).
205
      Bistline v. Parker, 918 F.3d 849, 876 (10th Cir. 2019) (citation omitted).
206
      Dkt. 6 (Counterclaim) ¶ 169.
207
      Dkt. 6, Ex. A §§ 1.3.

                                                             33
court is required to draw all reasonable inferences in Domo’s favor. Doing so, the court

concludes Domo has sufficiently pled a conversion claim that is not based on material protected

under the Act and the UTSA.

            Second, Domo’s conversion claim concerns the right to possess tangible materials.208

Conversely, the Act protects a copyright owner’s exclusive rights to: “(i) reproduce the

copyrighted work; (ii) prepare derivative works; (iii) distribute copies of the work; (iv) perform

the work publicly; and (v) display the work publicly.”209 And, the UTSA protects a trade secret

owner’s exclusive knowledge and use of trade secret information.210 Unlike a claim under the

Act or the UTSA, Domo’s conversion claim is concerned with possession––Domo claims it is

“entitled to immediate possession of the [Deliverables].”211 Domo’s conversion claim is

therefore qualitatively different from a copyright or a UTSA claim.

            Finally, Domo’s conversion claim is not barred by the economic loss rule. Under the

economic loss rule, “a party suffering only economic loss from the breach of an express or

implied contractual duty may not assert a tort claim for such a breach absent an independent duty

of care under tort law.’”212 Applying this rule, the Tenth Circuit in BC Tech., Inc. v. Ensil Int’l

Corp. held that once a contract between parties was terminated, a party’s duty to return property




208
   Fibro Tr., 1999 UT 13, ¶ 20 (“A conversion is an act of wilful [sic] interference with a chattel, done without
lawful justification by which the person entitled thereto is deprived of its use and possession.”) (citation omitted).
209
      Gates, 9 F.3d at 847 (citation omitted).
210
   See Utah Code Ann. § 13-24-2(2) (defining “misappropriation” as “acquisition of a trade secret by a person who
knows or reason to know that the trade secret was acquired by improper means; or [] disclosure or use of a trade
secret of another without express or implied consent”); CDC Restoration, 2012 UT App 60, ¶ 45 (“the UTSA
preempts claims based on the unauthorized use of information”).
211
      Fibro, 199 UT 13, ¶ 20 (citations omitted).
212
      KTM Health Care, 2018 UT App 152, ¶ 70 (citations omitted).

                                                           34
“was no longer governed by the contract’s allocation of risk.”213 Instead, the party’s duty to

return property was governed by Utah’s common law tort of conversion.214 The Court therefore

concluded the economic loss rule did not bar the plaintiff’s conversion claim.215 The same

conclusion holds true here, where Domo alleges Big Squid breached multiple contracts, and has

since failed to return “Deliverables” obtained through the contracts.216 Discovery will reveal

whether and when the contracts that governed Big Squid’s duty to return the “Deliverables” were

terminated. But at this stage, Domo need only plead enough factual matter, taken as true, to state

a claim that is plausible on its face. Drawing reasonable inferences from Domo’s allegations, the

court concludes Domo has satisfied this standard.

                          v. Domo’s Tortious Interference Claim is not Preempted, nor is it Barred by
                             the Economic Loss Rule.
            Big Squid recycles its arguments about Domo’s conversion claim, and moves to dismiss

Domo’s tortious interference claim on the same grounds.217 Big Squid’s recycled arguments fail

for the same reasons they failed to support dismissal of Domo’s conversion claim: Domo’s

tortious interference claim is not preempted because it concerns different subject matter and

different rights, and Domo’s tortious interference claim is not barred by the economic loss rule

because interference allegedly occurred after the parties’ contracts terminated.


            The subject matter of Domo’s tortious interference claim is outside the scope of claims

covered by the Copyright Act and the UTSA. For example, Domo claims Big Squid engaged in



213
      464 F. App’x 689, 699 (10th Cir. 2012).
214
      Id.
215
      Id.
216
      See Dkt. 6 (Counterclaim) ¶¶ 169–70.
217
      Dkt. 11 at 11–15.

                                                     35
improper means through, among other things, “conversion of the Deliverables[] and deceptive

practices.”218 As explained above, the parties’ definition of “Deliverables” includes property that

falls outside the scope of copyright and trade secret material.219


            Additionally, Domo’s tortious interference claim concerns different rights than copyright

and UTSA claims. Domo’s tortious interference claim concerns the right to be free from

unlawful interference, like conversion.220 To prove this theory of tortious interference, Domo

would have to prove each element of tortious interference and conversion. These elements are

substantially different than the elements required for copyright claims and UTSA

misappropriation claims.221


            Finally, the economic loss rule is inapplicable to tortious interference that occurred after

the parties terminated contractual relations.222 Domo alleges Big Squid breached all three

contracts. Once the contracts ended, an independent duty of care arose under Utah’s common

law not to convert Domo’s property. Domo alleges Big Squid interfered with––and continues to

interfere with––its economic relations through, among other things, conversion of the

“Deliverables.”223 These allegations support the reasonable inference that Big Squid interfered

with Domo’s economic relations after the contracts were terminated.




218
      Dkt. 6 (Counterclaim) ¶ 179.
219
      See discussion supra Section II.c.iv.
220
   SCO Grp., Inc. v. Int’l Bus. Machines Corp., 879 F.3d 1062, 1081 (10th Cir. 2018) (citation omitted) (explaining
“the improper-means requirement is satisfied where the means used to interfere with a party’s economic relations are
contrary to law, such as violations of . . . common-law rules.”).
221
      See discussion supra Sections II.b.i., II.c.i, II.c.iii, and II.c.iv.
222
      See discussion supra Section II.c.iv.
223
      Dkt. 6 (Counterclaim) ¶¶ 178–79.

                                                                  36
                          vi. Domo’s Injunctive Relief Claim.
            Big Squid moves to dismiss Domo’s claim for injunctive relief on the grounds that it is a

remedy, not a claim.224 Because Domo concedes that it has failed to state a claim,225 the court

dismisses Domo’s “claim” for injunctive relief.226 Domo’s request for injunctive relief, as a

remedy, remains.




224
      Dkt. 11 at 16.
225
      Dkt. 32 at 18–19.
226
   See Fed. R. Civ. P. 12(b)(6) (providing for dismissal of claims that “fail[] to state a claim upon which relief can
be granted”).

                                                           37
                                            CONCLUSION
            For the foregoing reasons, it is hereby ORDERED that:

       -    Domo’s Motion to Stay Big Squid’s DAPPA-Related Claims and Compel Arbitration is

            DENIED;227

       -    Domo’s Motion to Dismiss is GRANTED IN PART;228

                 o Big Squid’s Third Claim for Relief, Tortious Interference with Economic

                    Relations, is DISMISSED without prejudice;

                 o Big Squid’s Fourth Claim for Relief, Unfair Competition, is DISMISSED without

                    prejudice; and

       -    Big Squid’s Motion to Dismiss is DENIED.229

            SO ORDERED this 5th day of August, 2019.
                                                 BY THE COURT:


                                                 ________________________________________
                                                 ROBERT J. SHELBY
                                                 United States Chief District Judge




227
      Dkt. 8.
228
      Dkt. 7.
229
      Dkt. 11.

                                                   38
